Citation Nr: 1017442	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  95-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a headache disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2003 decision, the Board (in part) denied 
entitlement to service connection for headache disability.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a February 2004 Order, the Court 
partially vacated the Board's March 2003 decision to include 
service connection for a headache disability.  The other 
vacated issue involved the proper rating for service-
connected back disability.  The Board again denied that issue 
in an August 2007 decision.  The only issue remaining on 
appeal is the headache issue.  

In August 2004, the Board remanded the headache issue for 
further development consistent with the Joint Motion.  
Although the Veteran was provided a VA examination, the Board 
remanded the issue again in August 2007 for less ambiguous 
medical opinion regarding the issue of entitlement to service 
connection for a headache disability.  The opinion was 
provided, the RO continued the denial of service connection, 
and the case was returned to the Board for further review.  

In a June 2006 statement, the Veteran requested a Board 
hearing.  In March 2007 the Veteran withdrew his request for 
a hearing in writing.  Thus, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d).


FINDING OF FACT

The Veteran's headache disability is causally and 
etiologically related to inservice injury.


CONCLUSION OF LAW

The Veteran's headache disability was incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show multiple head injuries during 
service.  On a May 1966 report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now frequent or severe headaches.  A May 1966 report of 
medical examination noted the Veteran's head as clinically 
normal.  A December 1968 record showed a head injury.  It 
noted a small puncture wound of the head.  An April 1970 
service treatment record shows a shooting rifle kicked and 
the scope hit the Veteran between the eyes.  He suffered a 
laceration of the forehead requiring four sutures.  On a June 
1970 report of medical history, the Veteran marked no when 
asked have you ever had or have you now frequent or severe 
headache, but marked yes regarding a history of head injury.  
On a June 1970 report of medical examination, the examiner 
noted the Veteran's head as clinically normal.  He did note a 
head injury in which the Veteran ran into a circuit box in a 
bunker and suffered loss of consciousness for a short time 
and a laceration of the head.  

An October 1970 record notes a January 1969 head injury in 
Vietnam when the Veteran ran into a metal box and was 
unconscious for a minute.  An October 1970 report of medical 
examination for disability evaluation noted a head injury in 
February 1969 and a forehead condition in 1970.  The examiner 
noted a posttraumatic slightly disfiguring scar on forehead.  

In July 1981, the Veteran reported headaches.  The examiner 
noted intermittent headaches requiring eye glasses.  He 
diagnosed headaches.  In another July 1981 neurological 
record, the Veteran complained of headaches since 1968.  The 
examiner again diagnosed headaches.  A September 1981 VA 
Agent Orange Registry letter acknowledged that the Veteran 
suffers from headaches.  

A May 1984 medical record showed headaches since 1968, which 
were very severe and located at the frontal region and the 
bridge of the nose.  He noted occasional blurring of vision, 
but the headaches were not associated with vomiting.  From 
May 1984 through July 1984, treatment records show complaints 
of headaches since service.  A July 1984 lay statement from a 
former co-worker noted complaints of headaches from 1974 to 
1977.  In another July 1984 lay statement, the author noted 
headaches since 1970, the beginning of her friendship with 
the Veteran.  Also, in a July 1984 statement from the 
Veteran's representative, the representative noted complaints 
of headaches on a continuous basis since the Veteran's 
military service.

In an August 1984 lay statement, a friend of the Veteran's 
noted headaches for the previous 10 years or so.  During an 
October 1985 psychiatric VA examination, the Veteran 
complained of current headaches and headaches while in 
service.  

May and June 1986 PRN medication records show frequent 
complaints of headaches treated with Tylenol.  An August 1986 
letter from a VA examiner noted longstanding bifrontal 
headaches, which the Veteran has had since 1968.  The 
examiner reported a few mild head injuries including an 
injury in 1968 when he tripped over a circuit box and was 
unconscious for 15 minutes, an injury in which the Veteran 
was hit with a piece of shrapnel, and an injury in 1970 where 
a rifle backed up and hit him in the right eye.  

In February 1987, the Veteran reported with recent worsening 
of his bifrontal headaches.  He noted sudden severe bifrontal 
headaches that are frequent but brief.  A February 1988 
medical record showed a history of chronic headaches.  In 
October 1990, a fellow soldier who served with the Veteran in 
Vietnam attested to his being wounded by shrapnel from an 
enemy rocket somewhere around the last part of 1969.  

During a January 1991 VA examination, the Veteran complained 
of headaches.  The examiner did not address that complaint in 
their examination.  A September 1994 VA record showed daily 
bitemporal headaches with etiology unclear after many exams.  
The examiner noted a history of head injury.  The examiner 
diagnosed chronic post-traumatic headaches.  In March 1995, 
an acquaintance of the Veteran's wrote a lay statement 
attesting to a history of headaches for the seven years he 
had known the Veteran.  

The Veteran was afforded a VA examination in April 2000.  At 
that time, he noted complaints of headaches that began in 
Vietnam after a series of head injuries.  The Veteran 
reported a decrease in frequency and severity over the prior 
30 years.  After a complete physical examination, the 
examiner diagnosed headaches that may have been contributed 
to initially by his head injury, although only one of his 
head injuries was actually associated with any loss of 
consciousness, which was brief.  The examiner noted that he 
was unable to explain in any physiologic fashion the 
persistence of his headaches over the last 30 years.  He 
suspected that while the Veteran's headaches immediately upon 
exit from service may have been some form of post concussive 
headache, the headaches that he has now are most likely 
tension type and unrelated to the Veteran's period of 
service.  

A November 2002 record showed a medical history of combat 
head traumas that indicates sequelae of headaches and 
cervical pain.  In March 2003, a private medical record noted 
numerous CAT, MRI, and X-rays showing degenerative cervical 
changes ostensibly due to several head traumas in Vietnam, 
which the examiner opined were the cause of the Veteran's 
chronic headaches.  A June 2003 record noted that the Veteran 
has been on many VA prescribed medications for severe 
headaches, which are related to his military injuries.  

In August 2004, a private medical record noted severe chronic 
headaches that have existed since receiving several head 
wounds in the military.  The Veteran has been on a number of 
VA prescribed medications for headaches for his resultant war 
related injuries.  A November 2004 record showed a referral 
for head traumas resulting in headaches.  The examiner noted 
a previous evaluation of the Veteran's copious VA records 
indicated several compressive head traumas incurred in 
Vietnam.  The examiner noted complaints of severe, chronic 
headaches that have existed since receiving several head 
wounds in the military.  

The Veteran was afforded a VA examination in November 2005.  
At that time, the vetera recalled headaches from October 
1968.  He noted that the headaches were not a problem until 
two months later when he was knocked unconscious due to an 
injury.  He noted onset of headaches thereafter.  A second 
injury occurred roughly six to eight months later when he was 
hit in the head with shrapnel.  A year or so later, he 
reported being hit in the head with the barrel of a gun 
requiring stitches over his forehead.  He says his headaches 
have improved since that time changing from daily headaches 
at a level of 8 or 9 out of 10 to headaches occurring two or 
three times per week at a level of 1 or 2 out of 10.  The 
examiner provided a thorough physical examination.  The 
examiner noted a longstanding chronic history of headaches.  
He noted that the headaches have substantially improved and 
really represent a minor inconvenience for him.  He opined 
that they cannot be related to accumulation of his minor head 
injuries, at least in the sense that they could last this 
long.  The examiner suspects that his subjective symptoms 
outweigh the objective findings or the underlying sense of 
stress may be causative.  

The Veteran was afforded another VA examination in November 
2009 to determine the etiology of his claimed headache 
disability.  The examiner noted onset of headaches in 1968 
with multiple head injuries, including one with 15 minutes 
loss of consciousness just prior to the onset of his 
headaches.  The examiner performed a thorough physical 
examination.  He diagnosed headaches secondary to multiple 
head injuries while in service.  The examiner noted that 
there has been variable opinion about the cause of his post 
concussion.  The examiner noted the April 2000 opinion 
diagnosing posttraumatic headaches with an inability to 
explain why the disorder lasted longer than a limited number 
of years.  He also noted the November 2005 opinion stating 
that the headaches cannot be related to accumulation of his 
minor head injuries.  The current examiner specifically 
disagrees with the November 2005 opinion.  He notes that 
there is no time limit to posttraumatic headaches in his 
experience.  He agrees that the Veteran has had fewer 
headaches, with less frequency and intensity as well as of 
shorter duration in recent years compared to 20 or 30 years 
ago.  The examiner went on to opine that it is at least as 
likely as not that the current and past headaches since 1968 
are etiologically related to the in-service head injuries 
sustained in December 1968 and April 1970.  He provided a 
rationale, noting that he based his opinion on a thorough 
review of the records and on his 40 year experience with head 
injuries, especially the nature and longevity of such 
headache syndromes.  The Veteran's history in the claims file 
presents a repetitive consistent documentation of the onset 
and sometimes pattern of his headaches, nearly always 
connecting the head pain with his military head injuries.  
The military injury with 15 minutes loss of consciousness 
alone is enough to give life-long headaches potentially to 
many people.  In this examiner's opinion, the intermittent 
headaches were the same just after the service injuries as 
they currently are with some improvement.  

The Board finds that entitlement to service connection for 
chronic headaches is warranted.  The Veteran suffered 
multiple head injuries in service, one of which resulted in a 
loss of consciousness.  The Veteran has consistently 
complained of chronic headaches beginning shortly after his 
separation from service.  

Additionally, the VA has afforded the Veteran three 
examinations to elicit opinions as to the etiology of the 
Veteran's headaches.  In April 2000, the examiner noted that 
he was unable to explain in any physiologic fashion the 
persistence of the Veteran's headaches over the last 30 
years.  He suspected that while the Veteran's headaches 
immediately upon exit from service may have been some form of 
post concussive headache, the headaches that he has now are 
most likely tension type and unrelated to the Veteran's 
period of service.  In November 2005, the examiner noted that 
the Veteran's headaches have substantially improved and he 
opined that they cannot be related to accumulation of his 
minor head injuries, at least in the sense that they could 
last this long.  The examiner suspected that his subjective 
symptoms outweigh the objective findings or the underlying 
sense of stress may be causative.  The November 2009 examiner 
specifically disagreed with the November 2005 opinion.  He 
noted that there is no time limit to posttraumatic headaches 
in his experience.  The examiner went on to opine that it is 
at least as likely as not that the current and past headaches 
since 1968 are etiologically related to the in-service head 
injuries sustained in December 1968 and April 1970.  He 
provided a rationale, noting that he based his opinion on a 
thorough review of the records and on his 40 year experience 
with head injuries, especially regarding the nature and 
longevity of such headache syndromes.  The Veteran's history 
in the claims file presents a repetitive consistent 
documentation of the onset and sometimes pattern of his 
headaches, nearly always connecting the head pain with his 
military head injuries.  The examiner noted that military 
injury with 15 minutes loss of consciousness alone is enough 
to give life-long headaches potentially to many people.  In 
this examiner's opinion, the intermittent headaches were the 
same just after the service injuries as they currently are 
with some improvement.

The Board therefore notes that the medical opinions appear to 
come to different conclusions.  One opinion notes no 
connection to service, one opinion notes a connection to 
service initially, and one notes a connection to service both 
initially and currently.  However, the Board notes that the 
most recent examiner provided the most complete rationale for 
his opinion.  He reviewed the Veteran's medical records to 
include a pattern of headaches and cited his own experience 
with head injuries.  Therefore, after considering and 
weighing the evidence discussed above including the Veteran's 
continuity of symptomatology throughout the years and the 
various medical opinions, the Board believes a reasonable 
conclusion to be drawn is that the evidence is in relative 
equipoise as to whether the Veteran has headaches that are 
related to service.  As such, all doubt is to be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Service 
connection for headaches is granted.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The Board notes that an RO letter in 
March 2006 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 


ORDER

Entitlement to service connection for headache disability is 
warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


